UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-16668 WSFS FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2866913 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) (302) 792-6000 Registrant’s telephone number, including area code: Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files), X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November 2, 2011: Common Stock, par value $.01 per share (Title of Class) (Shares Outstanding) WSFS FINANCIAL CORPORATION FORM 10-Q INDEX PART I. Financial Information Page Item 1. Financial Statements (Unaudited) Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Condition as ofSeptember 30, 2011 and December 31, 2010 5 Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2011 and 2010 6 Notes to the Consolidated Financial Statements for the Nine Months Ended September 30, 2011 and2010 7 Item 2. Management’s Discussion and Analysis of Financial Condition 32 and Results of Operations Item 3. Quantitative and QualitativeDisclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. Other Information Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults upon Senior Securities 47 Item 4. [Reserved] 47 Item 5. Other Information 47 2 Item 6. Exhibits 48 Signatures 49 Exhibit 31.1 Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS Instance Document Exhibit 101.SCH Schema Document Exhibit 101.CAL Calculation Linkbase Document Exhibit 101.LAB Labels Linkbase Document Exhibit 101.PRE Presentation Linkbase Document Exhibit 101.DEF Definition Linkbase Document 3 CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (In Thousands, Except Per Share Data) Interest income: Interest and fees on loans $ Interest on mortgage-backed securities Interest and dividends on investment securities 99 Other interest income - - - 6 Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Interest on trust preferred borrowings Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Credit/debit card and ATM income Deposit service charges Fiduciary & investment management income Security gains, net Loan fee income Mortgage banking activities, net Bank owned life insurance income Other income Noninterest expenses: Salaries, benefits and other compensation Occupancy expense Loan workout and OREO expenses Equipment expense Marketing Expense FDIC expenses Data processing and operations expenses Professional Fees Acquisition integration costs - Non-routine ATM loss - ) - - Other operating expense Income before taxes Income tax provision Net income Dividends on preferred stock and accretion of discount Net income allocable to common stockholders $ Earnings per share: Basic $ $ $ Diluted $ $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CONDITION Sept 30, Dec 31, (Unaudited) (In Thousands, Except Per Share Data) Assets Cash and due from banks $ $ Cash in non-owned ATMs Interest-bearing deposits in other banks Total cash and cash equivalents Investment securities, held-to-maturity Investment securities, available-for-sale including reverse mortgages Mortgage-backed securities, available-for-sale Mortgages-backed securities, trading Loans held-for-sale Loans, net of allowance for loan losses of $53,188 at September 30, 2011 and $60,339 at December 31, 2010 Accrued Interest receivable Bank owned life insurance Stock in Federal Home Loan Bank of Pittsburgh, at cost Assets acquired through foreclosure Premises and equipment Goodwill Intangible assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Jumbo certificates of deposit – customer Total customer deposits Brokered deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Federal Home Loan Bank advances Trust preferred borrowings Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders’ Equity: Serial preferred stock $.01 par value, 7,500,000 shares authorized; issued 56,625 at September 30, 2011 and December 31, 2010 1 1 Common stock $.01 par value, 20,000,000 shares authorized; issued 18,191,845 at September 30, 2011 and 18,105,788 at December 31, 2010 Capital in excess of par value Accumulated other comprehensive income Retained earnings Treasury stock at cost, 9,580,569 shares at September 30, 2011 and December 31, 2010 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 5 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (In Thousands) Operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation, accretion and amortization Decrease in accrued interest receivable Increase in other assets ) ) Origination of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Gain on mortgage banking activity ) ) Gain on mark to market adjustment on trading securities - ) Gain on sale of securities, net ) ) Stock-based compensation expense Excess tax benefits from share-based payment arrangements ) ) Increase in accrued interest payable Increase in other liabilities Loss on sale of assets acquired through foreclosure and valuation adjustments, net Increase in value of bank-owned life insurance ) ) Decrease in capitalized interest, net 1 Net cash provided by operating activities $ $ Investing activities: Maturities of investment securities Sale of investment securities available for sale - Purchase of investments available-for-sale ) ) Sales of mortgage-backed securities available-forsale Repayments of mortgage-backed securities available-for-sale Purchases of mortgage-backed securities available-for-sale ) ) Disbursements for reverse mortgages ) ) Net increase in loans ) ) Payment of bank-owned life insurance - Net decrease in stock of Federal Home Loan Bank of Pittsburgh ) - Sales of assets acquired through foreclosure, net Investment in premises and equipment, net ) ) Net cash used for investing activities $ ) $ ) Financing activities: Net increase in demand and saving deposits Net (decrease) increase in time deposits ) Net decrease in brokered deposits ) ) Receipts from federal funds purchased and securities sold under agreement to repurchase Repayments of federal funds purchased and securities sold under agreement to repurchase ) ) Receipts from FHLB advances Repayments of FHLB advances ) ) Dividends paid ) ) Issuance of common stock and exercise of common stock options Excess tax benefits from share-based payment arrangements Net cash provided by financing activities $ $ Increase cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest during the period $ $ Cash paid for income taxes, net Loans transferred to assets acquired through foreclosure Net change in other comprehensive income Settlement of pending sale of premises and equipment - The accompanying notes are an integral part of these Consolidated Financial Statements. 6 WSFS FINANCIAL CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1. BASIS OF PRESENTATION Our Consolidated Financial Statements include the accounts of WSFS Financial Corporation (“the Company”, “our Company”, “we”, “our” or “us”), Wilmington Savings Fund Society, FSB (“WSFS Bank” or the “Bank”) and Montchanin Capital Management, Inc. (“Montchanin”). We also have one unconsolidated affiliate, WSFS Capital Trust III (“the Trust”). WSFS Bank has two fully-owned subsidiaries, WSFS Investment Group, Inc. (“WIG”) and Monarch Entity Services LLC (“Monarch”) and Montchanin has one wholly owned subsidiary, Cypress Capital Management, LLC (“Cypress”). Founded in 1832, the Bank is one of the ten oldest banks continuously operating under the same name in the United States.We provide residential and commercial real estate, commercial and consumer lending services, as well as retail deposit and cash management services.In addition, we offer a variety of wealth management and trust services to personal and corporate customers through our Christiana Trust division.Lending activities are funded primarily with customer deposits and borrowings.The Federal Deposit Insurance Corporation (“FDIC”) insures our customers’ deposits to their legal maximums.We serve our customers primarily from our 48 offices located in Delaware (38), Pennsylvania (8), Virginia (1) and Nevada (1) and through our website at www.wsfsbank.com. Amounts subject to significant estimates are items such as the allowance for loan losses and reserves for lending related commitments, goodwill, intangible assets, post-retirement benefit obligations, the fair value of financial instruments and other-than-temporary impairments. Among other effects, changes to such estimates could result in future reserves for impairments of investment securities, goodwill and intangible assets and increases of allowances for loan losses and lending related commitments as well as increased post-retirement benefits expense. Our accounting and reporting policies conform with U.S. generally accepted accounting principles and prevailing practices within the banking industry for interim financial information and Rule 10-01 of the Securities and Exchange Commission (“SEC”) Regulation S-X.Rule 10-01 of Regulation S-X does not require us to include all information and notes for complete financial statements and prevailing practices within the banking industry. Operating results for the three and nine month periods ended September 30, 2011 are not necessarily indicative of the results that may be expected for any future quarters or for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and the accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC. Whenever necessary, reclassifications have been made to prior period Consolidated Financial Statements to conform to the current period’s presentation. All significant intercompany transactions were eliminated in consolidation. 7 2. EARNINGS PER SHARE The following table shows the computation of basic and diluted earnings per share: For the three months ended For the nine months ended September 30, September 30, (In thousands, Except Per Share Data) Numerator: Netincome allocable to common stockholders $ Denominator: Denominator for basic earnings per share - weighted average shares Effect of dilutive employee stock options and warrants 96 Denominator for diluted earnings per share – adjusted weighted average shares and assumed exercise Earnings per share: Basic: Net income allocable to common shareholders $ Diluted: Net income allocable to common shareholders $ Outstanding common stock equivalents having no dilutive effect 8 3. INVESTMENT SECURITIES The following tables detail the amortized cost and the estimated fair value of the Company’s investment securities held-to-maturity and securities available-for-sale (which include reverse mortgages): Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) Available-for-sale securities: September 30, 2011: Reverse mortgages $ ) $
